 Case 18-31185      Doc 106    Filed 02/14/19 Entered 02/15/19 06:39:39              Desc Main
                                Document       Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                      )              BK No.:    18-31185
Harlow N. Higinbotham,                      )
                                            )              Chapter: 11
                                            )
                                                           Honorable LaShonda Hunt
                                            )
                                            )
              Debtor(s)                     )
    Order Granting the Motion of Gemma Allen & Allen Glassman to Extend Time to File a
                             Complaint Under 11 U.S.C. § 523

        This matter coming to be heard on the motion of Gemma Allen & Allen Glassman to extend
time to file a complaint under 11 U.S.C. § 523 (the "Motion"); due notice of the Motion having been
provided; and the Court having conducted a hearing on the Motion and being advised in the premises,
IT IS HEREBY ORDERED THAT:

   1. The Motion is granted as provided herein; and

   2. The time for Gemma Allen & Allen Glassman to file a complaint under 11 U.S.C. § 523(c) and 11
U.S.C. § 523(a)(2), (4), or (6) is extended to May 6, 2019.




                                                        Enter:


                                                                 Honorable LaShonda A. Hunt
Dated: February 14, 2019                                         United States Bankruptcy Judge

 Prepared by:
 William J. Factor (6205675)
 Deborah K. Ebner, Of Counsel (6181615)
 Jeffrey K. Paulsen (6300528)
 FACTORLAW
 105 W. Madison Street, Suite 1500
 Chicago, IL 60602
 Tel: (847) 239-7248
 Fax: (847) 574-8233
 Email: wfactor@wfactorlaw.com
 dkebner@deborahebnerlaw.com
 jpaulsen@wfactorlaw.com
